Citation Nr: 18100133
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-16 963
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to service connection for a left eye disability and entitlement to service connection for migraine headaches, to include as secondary to a left eye disability, are remanded for additional development.
The Veteran served on active duty from November 1967 to January 1987.  The Veteran served in Vietnam and is the recipient of three Bronze Stars.
This matter is before the Board of Veterans Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).
In September 2016, the Board remanded the case to the RO for additional development
Review of the VA Medical Center (VAMC) records indicates that in May 2017, VA authorized the Veteran to seek medical treatment from a private optometrist, Dr. John Robinson.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  Therefore, a remand is necessary to allow the Veteran the opportunity to have those records associated with the file.  Ongoing VA medical records should also be obtained.
The Veteran received a VA examination for his eye claim in January 2017.  Although the VA examiner noted the Veterans history that a stick entered his left eye while on a training exercise in England, the VA examiner concluded it is less likely than not the eye disability, amblyopia, was related to service.  The VA examiner noted the Veteran has been diagnosed with amblyopia before the incident and the Veterans baseline visual acuity remained the same both before the injury and after.  The VA examiner, however, did not discuss whether amblyopia had its onset in service even before the eye injury in England.  The examiner also diagnosed the Veteran with bilateral cataracts.  The Veteran already has had cataract surgery on the left eye.  The VA examiner did not discuss whether service, including the eye injury from the stick, caused or aggravated the left eye cataract.  Therefore, a remand is necessary to obtain an opinion regarding the relationship between any diagnosed left eye disability and service.  
As to the migraine headaches disability, the Veteran has claimed both direct service connection to service and secondary causation as he has stated his left eye disability triggers his migraine headaches and affects the severity.  The VA examiner only addressed the theory of direct service connection and did not discuss whether any left eye disability caused or aggravated the migraine headache disability.  The examiner must offer opinions not only upon direct service connection, but also whether a given disability is caused or aggravated by service.  See Robinson v. Shinseki, 557 F. 3d 1355, 1361 (Fed. Cir. 2009); Roebuck v. Nicholson, 20  Vet. App. 307, 310 (2006).
 
The matters are REMANDED for the following actions:
1.   Ask the Veteran to identify all outstanding treatment records relevant to his left eye claim and migraine headache claim.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  After records development is completed, the Veteran should be afforded a VA eye examination to determine the nature of any eye disability to include amblyopia and cataracts, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left eye, including either amblyopia and cataracts, arose during service or is otherwise related to service.  
A rationale for all opinions expressed should be provided.
3.  After records development is completed, the Veteran should be afforded a VA examination to determine the nature of any headache disability to include migraines, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disability arose during service or is otherwise related to service.  
If the examiner determines that a headache disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any headache disability was caused by or aggravated by the Veterans service connected disabilities or by his left eye disabilities.  The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.
A rationale for all opinions expressed should be provided.



(Continued on next page) 
4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board
 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

